                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ALEXANDER KRUTZ,

                       Plaintiff(s),

                v.                                         Case No. 18-C-1720

ALBANY INTERNATIONAL CORPORATION,

                       Defendant(s).


                                       SCHEDULING ORDER


       The court held a telephone scheduling conference with the parties' attorneys on December

19, 2018, pursuant to Fed. R. Civ. P. 16 and Civil L.R. 16(a) (E.D. Wis.). Accordingly, the

parties shall comply with the following schedule and procedures.

                                             DISCOVERY

   1. Initial disclosures are to be exchanged between the parties no later than January 15, 2019

       in accordance with Fed. R. Civ. P. 26(a)(1). These documents are not to be filed with the

       court.

   2. Amendments to the pleadings may be filed without leave of court on or before March 15,

       2019. Fed. R. Civ. P. 15 will apply to any amendment filed after that date.

   3. In accordance with Fed. R. Civ. P. 26, Plaintiff’s expert witness disclosure is due on or

       before February 14, 2020 and Defendant’s expert witness disclosure is due on or

       before March 20, 2020. These documents are to be exchanged between the parties and

       are not to be filed with the court.




    Case 1:18-cv-01720-WCG Filed 12/19/18 Page 1 of 3 Document 19
4. Plaintiff shall file his motion for conditional certification pursuant to 29 U.S.C. § 216(b)

   by March 15, 2019.

5. Plaintiff shall file his motion for Rule 23 class certification and Defendant shall file its

   motion to decertify any conditionally certified by February 17, 2020.

6. All discovery in this case is to be completed no later than May 29, 2020.

7. Expedited non-dispositive motions must be in compliance with Civil L.R. 7(h).

8. Counsel seeking non-dispositive procedural relief shall consult with the opposing party

   and include in the motion a statement indicating whether or not the motion is opposed.

                         SUMMARY JUDGMENT MOTIONS

9. Motions for summary judgment must comply with Fed. R. Civ. P. 56 and Civil L.R. 7 and

   shall be served and filed on or before July 17, 2020.

10. Any summary judgment motion filed against a pro se litigant must comply with Civil L.R.

   56(a).

11. If one or more parties believe there is a threshold factual issue that could resolve the case

   quickly, this Court has adopted an expedited "fast track" summary judgment procedure.

   Additional instructions can be found on the court's website at                               .

   Select the “Our Judges” tab, “Judges by Seniority” or “Judges Alphabetically”, and then

   “William C. Griesbach” and “Instructions for Litigants”.

                             ADDITIONAL PROCEDURES

12. All requests of the court must be made by formal motion in accordance with Civil L.R. 7

   and the Federal Rules of Civil Procedure.




Case 1:18-cv-01720-WCG Filed 12/19/18 Page 2 of 3 Document 19
13. Courtesy copies of all briefs that exceed ten (10) pages in length must be provided to the

   court in paper format. It is no longer necessary to submit courtesy copies of affidavits,

   declarations, complaints, or any other document.

14. Counsel are to confer and make a good faith effort to settle the case and explore various

   methods of alternate dispute resolution (ADR). The court will refer the case to one of the

   magistrate judges for mediation, at no cost to the parties, when a request is made at least

   ninety (90) days prior to the final pretrial conference.

15. Settlement discussions must be completed prior to the final pretrial conference. In cases

   where settlement occurs after the final pretrial conference, the court may impose jury-

   related costs, including notification, travel, and attendance fees, upon the responsible

   attorneys.

16. The foregoing schedule shall not be modified except upon a showing of good cause and

   by leave of the court. The pendency of motions or settlement discussions shall not justify

   modification of the schedule, nor delay the taking of discovery.

SO ORDERED on December 19, 2018.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach, Chief Judge
                                                  United States District Court




Case 1:18-cv-01720-WCG Filed 12/19/18 Page 3 of 3 Document 19
